ZUMPANO

PATRICIOS

V5) 444-5565 | Ea
319) 444-5902

January 19, 2021

VIA FEDEX FILED UNDER SEAL
Honorable Lawrence J. Vilardo

United States District Court

Western District of New York

Robert H. Jackson United States Courthouse

2 Niagara Square

Buffalo, New York 14202

Re: Antonio Caballero v. Fuerzas Armadas Revolucionarias de Colombia, et
al., Case No.: 1:20-mc-00040-LJV

Dear Judge Vilardo:

Enclosed please find Plaintiff Antonio Caballero’s Notice of Supplemental Authority to be
filed under temporary seal pursuant to Text Order [D.E. 8]. Specifically, the Notice of
Supplemental Authority is being submitted in support of Plaintiff Antonio Caballero’s pending
Motion for Issuance of Court Ordered Post-Judgment Writ of Execution Pursuant to Section 201(a)
of the Terrorism Risk Insurance Act of 2002 [D.E. 22], which was previously filed under seal on
January 11, 2021.

Also, due to recent collections, we enclosed herewith a Notice of Partial Satisfaction, which
attaches a revised proposed Writ of Execution. The revised proposed Writ of Execution updates
the amount sought by the Writ and also includes “Citibank, N.A.” as the holder of the accounts,
which is unintentionally omitted from the originally submitted Writ.

Additionally, enclosed is a CD with the aforementioned materials. Thank you for your
attention to this matter.

Sincerely,

sume — P.A.

J Te a=
bie Hae Vice

MIAMI | CHICA | NEW YORK | SALT LAKE CITY

 
wm

UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF NEW YORK

CASE NO: 1:20-mc-00040-LIV

ANTONIO CABALLERO,

Plaintiff,
VS.
FUERZAS ARMADAS | | FILED UNDER SEAL
REVOLUCIONARIJAS DE COLOMBIA,
a/k/a FARC-EP a/k/a
REVOLUTIONARY ARMED FORCES.
OF COLOMBIA; and THE NORTE DE.
VALLE CARTEL,

Defendants..
i

NOTICE OF SUPPLEMENTAL AUTHORITY
Plaintiff, Antonio Caballero, submits this Notice of Supplemental Authority

(the “Notice”) in support of his Sealed Motion for Issuance of Court Ordered Post-

Judgment. Writ of Execution Pursuant to Séction 201(A) of the Terrorism Risk

Insurance Act of 2002, D.E. 22 (the “Motion”).
In the Motion, Caballero seeks an agent and instrurhentality determination

regarding several entities, including: (i) Aceites Y Solventes Venezolanos SA; (it)
Petroanzoategui SA! (“Petroanzoate gui”); and (iii) Venfleet Asphalt Ltd. (herein the
“Relevant Entities”). Caballero has done so because Citibank, N.A.’s (“Citibank”)
tesporise to a subpoena indicates that it is holding accounts in its Buffalo branch (the
“Buffalo Accounts”) in the name of the Relevant Entities.”
Through this: Notice of Supplemental Authority, Caballero hereby notifies the
Court that:
(i) the Stansell Plaintiffs have obtained orders in the Southern District of
New York. declaring the Relevant Entities to be agents and
instrumentalities of the FARC. See D.E. 142 at 2 (citing to DE. 114
under séal), Stansell, et al. v. FARC: et al, 16-mc-00405-ALC (herein
“Stansell SDNY”);
(ii) in their filings dated January 19, 2021, the Stansell Plaintiffs revealed
that they: are seeking turnover in the Southern District of New York of

Citibank accounts, which Caballero believes to be the. Buffalo

 

'“Petroanzoategui SA” is also referred to as “Petro San Felix SA.” See Supplemental
Sworn Declaration of John Robert McBrien Regarding Agents and Instrumentalities
of the FARC executed on September 8, 2020 (the “Supplemental Declaration’).
Moreover, Citibank, N.A. has in its production referred to “Petro San Felix SA” as
“AKA - Petrolera Zuata SA; Petrozuata.”

* Because Petro San Felix SA also has blocked assets at Sumitomo Mitsui Bank in
Manhattan, Caballero has sought and obtained an order from Judge Nathan,
previously provided to this Court as supplemental authority, fitiditig it to be an agent
and instrumentality and authorizing the issuance of a writ of execution.

2
Accounts. See Stansell SDNY, D.E. 141, 142. Because the “separate
entity rule” is still the law in New York, the Stansell Plaintiffs are
improperly seeking turnover of the Buffalo Accounts from branches
located in the Southern District of New York or by service in Buffalo
of a writ from the Southern District of New York.. Shaheen Sports, Inc.
y. Asia Ins. Co., No. 98-cv-5951 (LAP), 2012 US. Dist. LEXIS 36720,
at *9-19 (S.D.N.Y. Mar. 18, 2012) (noting the continuing viability of
the “separate entity rule”); Det Bergenske. Dampskibsselskab v. Sabre
Shipping Corp., 341. F.2d 50, 53-54 (2d Cir. 1965) (“We hold,
therefore, that a warrant of foreign attachment, served on a branch
office located in the Eastern District of New York, is ineffective. to
garnishee a bank account at a branch office of the same bank located in
the Southern District of New York.”).

Caballero respectfully requests that this Court take notice of the above and
also the “Timing Cautions” as expressed ih Starsell v. Revolutionary Armed Forces:of
Columbia [sic], 771 F.3d 713, 729 (11th Cir, 2014) (emphasis added below), to wit:

During the pendency of execution proceedings, a number of
events may occur which make satisfaction using a particular
asset impossible. Other judgment creditors may seek to execute
against the asset, The government may take action that makes
the asset unreachable, including seizure or de-listing of the
alleged agency or instrumentality (which may or may not be the:

result ofa-finding that the SDNT designation was incorrectly
reached), the latter of which would enable the asset. owner to

3
om

move the asset (or proceeds from its sale) outside the reach of
any United States district-court:

DATED this 19th day of January 2021.

Respectfully Submitted
ZUMPANO PATRICIOS, P.A.

/s/ Joseph I. Zumpano

Joseph I. Zumpano

Florida Bar Number: 0056091
Appearing Pro Hac Vice

E-mail address: jzumpano@zplaw:com
Leon N. Patricios

Florida Bar Number: 0012777
Appearing Pro Hac Vice

E-mail address: Ipatrictos@zplaw.com
ZUMPANO PATRICIOS, P.A.

312 Minorca Avenue

Coral Gables, FL 33134

Telephone: (305) 444-5565

ZUMPANO PATRICIOS & POPOK, PLLC
Mitchell G. Mandell

Senior Partner

417 Fifth Avenue, Suite 826.

New York, New York. 10016:

Tel: (212) 542-8125

Fax: (646) 665-4685

mmandell@zplaw.com

Attorneys for Plaintiff Antonio Caballero
ae

we,

UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF NEW YORK

CASE NO: 1:20-mc-00040-LIV
ANTONIO CABALLERO, FILED UNDER SEAL
Plaintiff,
VS,
FUERZAS ARMADAS |
REVOLUCIONARIAS DE COLOMBIA,
a/k/a FARC-EP a/k/a
REVOLUTIONARY ARMED FORCES
OF COLOMBIA: and THE NORTE DE
VALLE CARTEL,

Defendants.
/

 

PLAINTIFF ANTONIO CABALLERO’S NOTICE OF PARTIAL
SATISFACTION OF FINAL JUDGMENT

Plaintiff Antonio Caballero, by and through undersigned counsel, hereby
represents to the Court that collections havé partially satisfied the non-trebled
portion of his compensatory damages award such that the balance, without interest,
due on the non-trebled portion of his compensatory damages set forth in his final
judgment is currently $37,339,417.07, which is the amount he is seeking to attach

within this. Court’s jurisdiction.
Attached hereto as Exhibit A is a revised proposed Writ of Execution that
updates the amount sought in the Writ and also revisés the attachment to.the Writ to

make.clear that the Garnishee is Citibank, N.A.

DATED: Januar'y 19, 2021.
Respectfully submitted,

/s/ Joseph I. Zumpano

Joseph I, Zumpano (Florida Bar No.: 0056091)
Admitted Pro Hac Vice.

E-mail address: jzumpano(@zplaw.com

Leon N. Patricios (Florida Bar No.: 0012777)
Admitted Pro Hac Vice

E-mail address: lpatricios@zplaw.com
ZUMPANO PATRICIOS, PA.

312 Minorca Avenitie

Coral Gables, FI, 33134

Telephone: (305) 444-5565,

Attorneys for Plaintiff Antonio Caballero

ay

 

Mitchell G: Mandel

E-mail address: mmandelli@zplaw.com
ZUMPANO, PATRICIOS & POPOK, PLLC
417 Fifth Avenue, Suite 826

Telephone: (212) 542-8125
EXHIBIT A
ae,

WRIT OF EXECUTION

 

DISTRICT

 

United States District Court Western District of New York

 

 

TO THE MARSHALL OF:
The Western District of New York

 

YOU ARE HEREBY COMMANDED, that of the goods and chattels, lands and teriements in your district belonging ‘to:

 

NAME:

FUERZAS ARMADAS REVOLUCIONARIAS DE COLOMBIA, a/k/a FARC-EP a/k/a
REVOLUTIONARY ARMED FORCES OF COLOMBIA (the “FARC”), and any agent or
instrumentality thereof, including blocked-assets of the éntities in Exhibit 1 attached hereto.

you ‘cause to be made and. levied as. well as a certain debt oft

{a

 

DOLLAR AMOUNT DOLLAR AMOUNT:

$37,339,417 ,07

 

in the United States District Court for the Western District of New York before the Judge of the said Court by
the consideration of the same Judge lately recovered against the: said;

FUERZAS ARMADAS REVOLUCIONARIAS DE COLOMBIA

 

‘and also the costs that may accrue-under this writ,
And that you have:above listed money at the place and date listed below; and.that you bring this writ with you.

 

 

PLACE: DISTRICT

2 Niagara Square, US Courthouse Western District of New York
cry DATE

Buffato,. NY

 

 

Witness the Honorable

 

(United States Judge)

 

DATE CLERK OF THE COURT

 

(BY)

 

 

‘RETURN

 

BATE RECEIVER DATE OF EXECUTION-OF. WRIT

 

This writ was received and executed.

 

 

U.S. MARSHAL (BY} DEPUTY. MARSHAL

 

 

 
Exhibit 1

PDV MARINA SA, a subsidiary directly and/or indirectly owned 50 percent or more by
PETROLEOS DE. VENEZUELA S.A (a.k.a. PDVSA; a.k.a. PETROLEOS DE

VENEZUELA S.A; a.k.a. PETROLEOS DE VENEZUELA, §.A.; a.k.a. REFINERIA EL

PALITO
© Account ID#: #iHHAHHHHA332 held by Citibank, N.A.
BANCO. CENTRAL DE VENEZUELA (a.k.a. CENTRAL BANK OF VENEZUELA)
o Account ID#: ##HHAHHHHHHA751 held by Citibank, N.A.
Account [D#: #HHHHHHHHHHA752 held by Citibank, N.A.
ACEITES YSOLVENTES VENEZOLANOS SA, a subsidiary directly and/or indirectly
owned 50 percent or more by PETROLEOS DE. VENEZUELA S.A (a.k.a. PDVSA;

a.k.a. PETROLEOS DE-VENEZUELA § A; a.kia. PETROLEOS DE VENEZUELA,

S.A.-ak.a. REFINERIA EL PALITO

o Account ID#: #HAEHHiHHHH4329 held by Citibank, N.A.
PETROANZOATEGUI SA; PETRO SAN FELIX SA, AKA-- PETROLERA.ZUATA
SA; PETROZUATA, a subsidiary(ies) directly and/or indirectly owned 50-percent or
more by PETROLEOS DE VENEZUELA S.A. (a.k.a, PDVSA; a.k.a. PETROLEOS DE:
VENEZUELA SA: ak. a. PETROLEOS DE VENEZUELA, 8.A.; a.k.a. REFINERIA EL
PALITO.

o Account [D#: #HHHHHH#HH4346 held by Citibank, NA.
VENFLEET ASPHALT LTD.,.a subsidiary directly and/or indirectly owned.50 percent
or more by PETROLEOS DE VENEZUELA S.A (a.k.a. PDVSA;.a.k.a, PETROLEOS
DE VENEZUELA S A; a.k.a. PETROLEOS DE VENEZUELA, S.A. a.k.a,

REFINERIA EL. PALITO

o Account ID#: AiHHi###HH4333 held by Citibank, N.A.
VENFLEET PRODUCTS LTD, a subsidiary directly and/or indirectly owned. 50 percent

‘or more by PETROLEOS DE VENEZUELA S.A (a.k.a. PDVSA;.a.k.a. PETROLEOS

DE VENEZUELA SA; a.k.a, PETROLEOS DE VENEZUELA, S.A.; a.k.a.
REFINERIA EL PALITO

o Account ID#: HHHHHBHHHHHA35 held by Citibank, N.A.
VENFLEET LTD, a subsidiary directly and/or indirectly owned 50 percent or more by
PETROLEOS DE VENEZUELA S.A (ak.a, PDVSA; a.k.a. PETROLEOS DE
VENEZUELA S A; a.k.a. PETROLEOS DE VENEZUELA, 8.A.; a.k.a. REFINERIA EL
PALITO,

o Account ID: #HHHHHHHHHH4336 held by Citibank, N.A.
MINISTERIO DEL PODER POPULAR DE ECONOMIA Y FINANZAS (“Minesterio
del Poder Popular de Eco”),

o Account ID#: #H4HHHHHHH##5401 held by Citibank, N.A.

o Account ID#. HHHHHHHHHHHS403 held by Citibank, N.A.
